Case 1:19-cv-09162-LGS Document5 Filed 10/04/19 Page 1 of 4

Shan P. Massand

McGuiREWoops LLP

1251 Avenue of the Americas, 20" Floor
New York, New York 10020

(212) 548-2100
smassand@mcguirewoods.com

Attorneys for Defendant Bank of America, N.A.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVE SHOSTACK, : Case No. 19-9162

Plaintiff, . (Removed from the Civil Court of
. the City of New York, County of
New York, Index No. CV-025002-
19/NY)

Vv.

BANK OF AMERICA CORPORATION,
NOTICE OF REMOVAL BY

DEFENDANT BANK OF

Defendant.
erencan AMERICA, N.A.

 

PLEASE TAKE NOTICE that Defendant Bank of America, N.A. (“BANA”),
erroneously sued herein as “Bank of America Corporation,” hereby removes the above-titled
action from the Civil Court of the City of New York, County of New York, in which the action is
currently pending, to the United States District Court for the Southern District of New York on the
grounds that this Court has original and removal jurisdiction over this civil action pursuant to 28
U.S.C. §§ 1331, 1441, 1446 and all other applicable bases for removal. BANA states as follows
in support of this notice:

PLEADINGS AND FILINGS IN SUPREME COURT

1. On or about September 24, 2019, Plaintiff Dave Shostack (“Plaintiff”) filed a

Complaint in the Civil Court of the City of New York, County of New York (“New York County

Civil Court’’), captioned Dave Shostack v. Bank of America Corporation, bearing Index No. CV-
Case 1:19-cv-09162-LGS Document5 Filed 10/04/19 Page 2 of 4

025002-19/NY. A true and correct copy of the Summons and Complaint filed by Plaintiff in the
New York County Civil Court Action is attached hereto as Exhibit A.
2. On September 27, 2019, BANA was served with a copy of the Complaint.
TIMELINESS OF REMOVAL

3. This action has not been previously removed to federal court.

4. This Notice of Removal is timely filed. Under 28 U.S.C. § 1446(b) the Notice of
Removal may be filed within thirty days of receipt of the initial pleading setting forth the claim.
Specifically, 28 U.S.C. § 1446(b), provides that the Notice of Removal is to be filed within thirty
days of receipt “through service or otherwise, of a copy of the initial pleading setting forth the
claim for relief upon which such action or proceeding is based...” BANA has filed this Notice
of Removal within 30 days of the first date upon which it was served with any paper giving it
knowledge that the action was removable, 1.e., the Complaint.

ORIGINAL AND REMOVAL JURISDICTION

5. In the New York County Civil Court Action, Plaintiff alleges violations of the
Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq. (See Complaint Jf 1, 5,
13-15.) Accordingly, the New York County Civil Court Action presents a federal question within
the meaning of 28 U.S.C. § 1331, because it involves claims and/or issues arising in whole or in
part under the Constitution, laws, or treaties of the United States. Therefore, this Court has original
jurisdiction over the New York County Civil Court Action.

6. Under 28 U.S.C. § 1441 (a), “any civil action brought in a State court of which the
district courts of the United States have original jurisdiction, may be removed by the defendant or
the defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.”
Case 1:19-cv-09162-LGS Document5 Filed 10/04/19 Page 3 of 4

7. Plaintiff's Complaint presents a federal question for determination, i.e., whether
BANA violated the TCPA. Accordingly, this case is a civil action over which this District Court
has original jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed to this
Court by BANA pursuant to 28 U.S.C. § 1441 ef seq. in that it arises under Title VII. (See generally
Exhibit A).

8. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 (a).

9. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served
upon or otherwise received by BANA are attached hereto as Exhibit A.

10. In accordance with 28 U.S.C. § 1446(d), BANA will give prompt written notice of
this Notice of Removal to all parties and to the Clerk of the New York County Civil Court. A
copy of the Notice of Filing of Notice of Removal to the New York County Civil Court is attached
hereto as Exhibit B.

11. By filing this Notice of Removal, BANA does not waive any defenses either
procedural or substantive, which may be available to it, including, but not limited to, its right to
contest in personam jurisdiction, improper service of process or the absence of venue in this Court
or in the court from which the action has been removed.

WHEREFORE, BANA removes the New York County Civil Court Action from the Civil
Court of the City of New York, County of New York to the United States District Court for the
Southern District of New York.

Dated: New York, New York
October 2, 2019 Respectfully submitted,
/s/ Shan P. Massand
Shan P. Massand

McGuiIREWoops LLP
1251 Avenue of the Americas, 20" Floor

 
TO:

Case 1:19-cv-09162-LGS Document5 Filed 10/04/19 Page 4 of 4

Clerk of the Court

Dave Shostack

4 Suttonwood Dr.
Commack, NY 11725
daveshostack@yahoo.com

Self-Represented Plaintiff

New York, New York 10020
Phone: (212) 548-2100

Fax: (212) 548-2150
smassand@mcguirewoods.com

Attorneys for Defendant Bank of America, N.A.
